 

Exhibit 10.142

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 2 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of July, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a Delaware
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Seven Million Dollars ($7,000,000)
dated March 21, 2016, as amended by that certain Amendment No. 1 to Unsecured
Promissory Note dated April 5, 2016 (as amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            Section 1.04 of the Note is hereby restated in its entirety to
read as follows:

 

1.04 Conversion of Note to Equity. If and upon terms and conditions approved by
the Disinterested Members (as defined below) of Maker’s Board of Directors and
execution of definitive documents mutually agreed upon by the parties, Holder
shall have the right the convert the then outstanding principal and accrued
interest due to Holder under this Note into the common stock, par value $0.001
per share, of Twinlab Consolidated Holdings, Inc.; provided, however, that upon
such a conversion the “Warrant” (as defined below) shall be cancelled. For
purposes of this provision, and solely with respect to the approval of the terms
and conditions of conversion pursuant to this Section 1.04, the “Disinterested
Members” of Maker’s Board of Directors shall mean those Directors other than B.
Thomas Golisano, David Still, any Director appointed by Golisano Holdings
pursuant to that certain Voting Agreement in favor of Golisano Holdings, dated
October 5, 2015, David Van Andel, Mark Bugge, and any Director appointed by
Great Harbor pursuant to that certain Voting Agreement in favor of Great Harbor,
dated October 2, 2015.

 

2.            Section 2.01(c) of the Note is hereby restated in its entirety to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Golisano Holdings LLC
("Golisano Holdings"), JL-Utah Sub, LLC (“JL-US”) and Little Harbor, LLC
(“Little Harbor”) and (ii) such indebtedness is accelerated by the creditor or
(y) for the non-payment of indebtedness of Maker for borrowed money at its
scheduled final maturity (including any extension or refinancings thereof);

 

Amendment No. 2 to Unsecured Promissory Note (Great Harbor)

 

   

 

 

3.            Section 3.11 of the Note is hereby restated in its entirety to
read as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of January 28,
2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No.
2 dated April 5, 2016 (the "First Holder Note" and together with this Note, the
“Holder Notes”), in the original principal amount of $2,500,000 issued by Maker
to Holder, (b) that certain Unsecured Promissory Note, dated as of January 28,
2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No.
2 dated April 5, 2016 (the "First Golisano Holdings Note"), in the original
principal amount of $2,500,000 issued by Maker to Golisano Holdings, that
certain Unsecured Promissory Note, dated as of March 21, 2016, as amended by
Amendment No. 1 dated as of April 5, 2016, in the original principal amount of
$7,000,000 issued by Maker to Golisano Holdings (the "Second Golisano Holdings
Note"), and that certain Unsecured Delayed Draw Promissory Note dated July 21,
2016 (the “Third Golisano Holdings Note” and together and collectively with the
First Golisano Holdings Note and the Second Golisano Holdings Note, the
"Golisano Holdings Notes") in the original principal amount of $4,769,996 (or
such lesser amount as is drawn pursuant to the terms thereof) issued by Maker to
Holder, (c) that certain promissory note, dated as of April 5, 2016, in the
original principal amount of $500,000 issued by Maker to JL-US (the “JL-US
Note”), and (d) that certain Unsecured Delayed Draw Promissory Note dated July
21, 2016 (the "Little Harbor Note") in the original principal amount of
$4,769,996 (or such lesser amount as is drawn pursuant to the terms thereof)
issued by Maker to Little Harbor. Maker and Holder acknowledge and agree that
all payments of principal and interest on all of the Holder Notes, the Great
Harbor Notes, the JL-US Note and the Little Harbor Note (collectively, the
"Investor Notes") shall all be made pro rata with respect to each such Investor
Note based on the unpaid principal balance under all Investor Notes. If Holder
receives any payment or other amount with respect to this Note and the other
Holder Notes in excess of that which it is entitled to under this Section 3.11,
it shall, and shall be deemed to, hold such excess amount in trust for the
benefit of Golisano Holdings, Little Harbor and JL-US to the extent each is
entitled thereto and shall pay such excess amount over to Golisano Holdings,
Little Harbor and/or JL-US, as applicable, as promptly as practicable. Maker and
Holder hereby agree that Golisano Holdings, Little Harbor and JL-US are each an
express third party beneficiary of this Section 3.11 and it shall not be amended
or modified without the express written consent of Golisano Holdings, Little
Harbor and JL-US.

 

4.            Except as expressly amended hereby, all terms and conditions of
the Note shall remain in full force and effect.

 

5.            Upon the effectiveness of this Amendment, each reference in the
Note to "the Note," "this Note," "hereunder," "hereof," "herein," or words of
similar import shall mean and be a reference to the Note, as amended by this
Amendment.

 

 2 

 

 

6.            This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

7.            This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 3 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel    
Name:  Naomi Whittel     Title:    Chief Executive Officer         GREAT HARBOR
CAPITAL, LLC         By: /s/ Mark J. Bugge     Mark J. Bugge     Title:
Secretary

 

The undersigned hereby consent to this Amendment No. 2 to Unsecured Promissory
Note.

 

  GOLISANO HOLDINGS LLC       /s/ B. Thomas Golisano   B. Thomas Golisano  
Title: Member       JL-Utah Sub, LLC       /s/ Jonathan B. Rubini   Jonathan B.
Rubini   Title: Managing Member

 

Amendment No. 2 to Unsecured Promissory Note (Great Harbor)

 

   

